75743: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-32347: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75743


Short Caption:CITY OF MESQUITE VS. DIST. CT. (SMAELLIE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A759770Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/28/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeCarson City School DistrictSarah J. Walsh
							(Allison MacKenzie, Ltd.)
						


Amicus CuriaeCity of SparksSarah J. Walsh
							(Allison MacKenzie, Ltd.)
						


Amicus CuriaeClark CountyScott R Davis
							(Clark County District Attorney/Civil Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


Amicus CuriaeDouglas CountyMark B. Jackson
							(Douglas County District Attorney/Minden)
						Douglas V. Ritchie
							(Douglas County District Attorney/Minden)
						


Amicus CuriaeHumboldt CountySarah J. Walsh
							(Allison MacKenzie, Ltd.)
						


Amicus CuriaeLyon CountySarah J. Walsh
							(Allison MacKenzie, Ltd.)
						


Amicus CuriaeTruckee Meadows Water AuthoritySarah J. Walsh
							(Allison MacKenzie, Ltd.)
						


PetitionerCity of MesquiteRebecca Bruch
							(Erickson Thorpe & Swainston, Ltd.)
						Charity F. Felts
							(Erickson Thorpe & Swainston, Ltd.)
						


Real Party in InterestDouglas SmaellieAdam Levine
							(Law Office of Daniel Marks)
						


RespondentGloria Sturman


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/04/2018Filing FeeFiling fee paid. E-Payment $250.00 from Charity F. Felts.


05/04/2018Petition/WritFiled Petition for Writ of Mandamus or Prohibition.18-17041




05/04/2018AppendixFiled Appendix to Petition for Writ - Volume 1.18-17043




05/04/2018AppendixFiled Appendix to Petition for Writ - Volume 2.18-17044




05/04/2018AppendixFiled Appendix to Petition for Writ - Volume 3.18-17045




05/15/2018BriefFiled Brief of Amici Clark County, Douglas County, Humboldt County, Lyon County, City of Sparks, Truckee Meadows Water Authority, Lincoln County School District, Lander County School District, Humboldt County School District, Carson City School District and Eureka County School District in Support of Petitioner.18-18399




06/15/2018Order/ProceduralFiled Order Directing Answer. Answer to Petition for Writ due:  30 days. Petitioner shall have 15 days from service of the answer to file any reply.18-22855




07/05/2018Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Mandamus or Prohibition.18-25498




07/20/2018Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus or Prohibition.18-27742




11/28/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC)18-906090




02/26/2019Order/ProceduralFiled Order Directing Supplemental Briefing.  Petitioner shall have 15 days from the date of this order to file and serve a supplemental brief.  Real party in interest shall have 15 days from service of petitioner's supplemental brief to file and serve a supplemental answering brief.  The supplemental briefs shall comply with the page and type-volume limitations in NRAP 32(a)(7)(A).  (SC)19-08866




03/01/2019MotionFiled Stipulation to Extend Supplemental Briefing Deadlines. (SC)19-09528




03/05/2019Order/ProceduralFiled Order Approving Stipulation.  Real party in interest shall have until May 13, 2019, to file and serve the supplemental answering brief.  The supplemental briefs shall comply with the page and type-volume limitations in NRAP 32(a)(7)(A).  (SC)19-09850




04/12/2019BriefFiled Petitioner's Supplemental Brief. (SC).19-16192




05/07/2019BriefFiled Real Party in Interest's Supplemental Answering Brief. (SC)19-20072




08/01/2019Opinion/DispositionalFiled Authored Opinion.  "Petition granted."  Before the Court En Banc.  Author:  Hardesty.  Majority:  Gibbons, C.J., Hardesty/Pickering/Parraguirre/Stiglich/Cadish/Silver.  135 Nev. Adv. Opn. No. 33.  (SC)19-32347




08/01/2019WritIssued Writ with letter. Original and one copy of writ and copy of the order mailed to Attorney Charity Felts for service upon Judge Gloria Sturman. (SC).19-32496




08/07/2019WritFiled Returned Writ. Original Writ returned. Served on Judge Gloria Sturman on August 5, 2019. (SC)19-33234




08/26/2019RemittiturIssued Notice in Lieu of Remittitur. (SC).19-35547




08/26/2019Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC).



Combined Case View